         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  CHRISTOPER BRANDON WILLIAMS,


                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV418-212

                  LT. OBELANDER, CPL. GIL
                  AMADOR, BRYAN WOLFE, AND
                  TIKA GANT,


                  Defendants.



                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with this Court's order dated November 28, 2018 adopting the Report of

                      Recommendation of the U.S. Magistrate Judge, this case is dismissed without prejudice. This

                      Case stands closed.




            November 28, 2018                                                   Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
